              Case 2:19-cr-00064-MCE Document 60 Filed 12/22/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0064-MCE
12                                Plaintiff,             STIPULATION REGARDING TRIAL SETTING
                                                         AND EXCLUDABLE TIME PERIODS UNDER
13                          v.                           SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   DAMIAN DELEAL,                                      DATE: January 7, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for a trial confirmation hearing on January 7, 2021, and a jury trial on February 8,

18 2021. ECF 58. The parties now seek continue those dates and exclude time periods under the Speedy

19 Trial Act. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
20 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

21 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

22 Order of April 16, 2020, continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
23 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

24 as well as the declarations of judicial emergency, were entered to address public health concerns related

25 to COVID-19.

26

27
    A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of
     1

28 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will
   impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION RE TRIAL SETTING AND EXCLUDABLE       1
30   TIME PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00064-MCE Document 60 Filed 12/22/20 Page 2 of 5


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

14 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

15 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.

27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION RE TRIAL SETTING AND EXCLUDABLE          2
30     TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00064-MCE Document 60 Filed 12/22/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for trial confirmation on January 7, 2021, and a

 8 jury trial on February 8, 2021. ECF 58.

 9          2.       By this stipulation, the parties now move for the Court to continue the trial confirmation

10 hearing to June 17, 2021, and the jury trial to July 19, 2021, and to exclude time between February 8,

11 2021, and July 19, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

12          3.       The parties further agree and stipulate, and request that the Court find the following:

13                   a)     The government represents that the discovery associated with this case includes

14          well over 1,000 of pages and instances of police reports, search warrant returns, subpoena

15          returns, audio/video files, photographs, and bank/financial records. The discovery also includes

16          over 130 GB of data extractions for approximately 14 electronic devices seized by law

17          enforcement in this case, including smartphones. All of this discovery has been either produced

18          directly to counsel and/or made available for inspection and copying.

19                   b)     Counsel for Defendant Damian Deleal desires additional time to review the

20          current charges, review discovery, conduct research and investigation into the charges and

21          alleged acts, consult with an expert and his client, and otherwise prepare for trial, taking into

22          account the exercise of due diligence.

23                   c)     At this time, the defendant has no objection to the Court’s continuance of the trial

24          date and TCH, and agrees that such a continuance is necessary for effective preparation as

25          outlined below.

26                   d)     The government does not object to the continuance.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE TRIAL SETTING AND EXCLUDABLE        3
30   TIME PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00064-MCE Document 60 Filed 12/22/20 Page 4 of 5


 1                e)      In addition to the public health concerns cited by the General Orders and

 2         declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 3         ends-of-justice delay is particularly apt in this case because defendant’s counsel has relayed that

 4         he has had difficulty consulting with the defendant regarding this case and trial preparation due

 5         to logistical challenges that stem from the COVID-19 safety measures employed in Northern

 6         California and where the defendant is incarcerated.

 7                f)      Based on the above-stated findings, the ends of justice served by continuing the

 8         case as requested outweigh the interest of the public and the defendant in a trial within the

 9         original date prescribed by the Speedy Trial Act.

10                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11         et seq., within which trial must commence, the time period of February 8, 2021 to July 19, 2021,

12         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13         because it results from a continuance granted by the Court at defendant’s request on the basis of

14         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15         of the public and the defendant in a speedy trial.

16 / / /

17 / / /

18 / / /

19 / / /
20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION RE TRIAL SETTING AND EXCLUDABLE        4
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00064-MCE Document 60 Filed 12/22/20 Page 5 of 5


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: December 17, 2020                                  MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ ROBERT J. ARTUZ
 8                                                             ROBERT J. ARTUZ
                                                               Special Assistant U.S. Attorney
 9

10
     Dated: December 17, 2020                                  /s/ MICHAEL E. HANSEN
11                                                             MICHAEL E. HANSEN
12                                                             Counsel for Defendant
                                                               DAMIAN DELEAL
13

14
                                             FINDINGS AND ORDER
15
            IT IS SO ORDERED.
16
     Dated: December 21, 2020
17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION RE TRIAL SETTING AND EXCLUDABLE          5
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
